Citation Nr: 1203165	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee conditions to include as secondary to the service-connected disability of myofascial low back pain. 

2.  Entitlement to service connection for bilateral foot conditions to include as secondary to the service-connected disability of myofascial low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from February 1997 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the September 2007 decision, the RO denied service connection for bilateral knee condition and bilateral foot conditions.  During, the pendency of the appeal, the RO issued a March 2009 rating decision continuing the denials of service connection for the Veteran's bilateral knee conditions. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, including the Virtual VA paperless claims processing system, the Board finds that further development is warranted. 

The Veteran asserts that he is entitled to service connection for bilateral knee and foot conditions that are either directly related to service or are secondary to his service-connected disability of myofascial low back pain.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will adjudicate the claim both on a direct service connection basis and as secondary service connection. 

The Veteran was originally scheduled for a Decision Review Officer (DRO) hearing in November 2008 and he failed to show to that hearing.  He was then scheduled for a hearing before the Board in August 2010 but he withdrew his request for a Board hearing in August 2010 because he was going overseas as a civilian contractor with the military and would be out of the country.  The Veteran was then scheduled for a new hearing on August 2, 2011, and was informed by a June 2011 letter but he failed to appear at that hearing as well.  However, a review of the Virtual VA paperless claims processing system revealed an August 30, 2011, letter to the Veteran informing him that he was placed in line for a travel Board hearing.  The Board finds that the RO must determine when the Veteran will be back in the country, what issues are on appeal for that hearing, and if he still would like a hearing; if so then the RO should give the Veteran one more opportunity for a hearing.  

In December 2007 the Veteran was scheduled for a VA examination for the issues on appeal; the Veteran also notified the RO in December 2007 that he would be out of the country because of his employment.  In September 2010 the Veteran was notified that he was scheduled for a VA examination; however, he failed to report to that examination in October 2010.  The December 2010 Supplemental Statement of the Case (SSOC) acknowledged that the Veteran was out of the country and that is why he missed his VA examinations and told him:

		NOTE TO CLAIMANT: Please inform us in writing or 
      call us at 1-800-827-1000 if you are now able and willing to 
      report for VA examination so we many reschedule a VA 
      examination in support of your claim.  

The Veteran's representative stated in a November 2011 brief that they requested a stay until he returns to the U.S.  The Board finds that the Veteran's claims should be remanded in order to determine when the Veteran will be coming back from his employment overseas and then obtain a VA examination to determine the current nature and etiology of the Veteran's bilateral knee and foot conditions; to include if they are at least likely as not directly related to the Veteran's military service or if they are due to or aggravated by the Veteran's service-connected myofascial low back pain.  

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should contact both the Veteran and his representative to determine when he will back from his employment overseas. 

2.  The RO should determine the issues that are the subject of the August 30, 2011, Board hearing notification letter.  The RO should also determine if the Veteran would still like that hearing.  The RO must document all steps taken. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any bilateral knee or foot conditions.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has any knee and/or foot conditions?

B) For each diagnosed knee or foot condition, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her military service. 

C) For each diagnosed knee or foot condition, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) due to or aggravated by the Veteran's service-connected myofascial low back pain.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


